department of the treasury internal_revenue_service washington d c date cc dom fs proc uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject request for refund of deficiency_interest this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x x’s representative year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem issue at what date does interest commence to run on an underpayment_of_tax for a particular year where x reported an overpayment_of_tax on its return for such year and elected to have the overpayment applied against its estimated_tax liability for the succeeding year but the service subsequently determined a deficiency in tax conclusion to the extent x’s deficiency represents an excessive credit taken by x deficiency_interest will be assessed as of the dates the purported overpayment is applied to the succeeding year’s estimated_taxes or the original due_date of the succeeding year’s income_tax return if the overpayment is not needed to satisfy specific installments of estimated_taxes facts x’s fiscal_year ended september year in december of that year x filed a form_7004 extending the filing_date for its return from december year to june year x estimated its tax_liability at dollar_figurea and timely paid that amount in installments by december year x filed its year return on june year reporting a lesser liability of dollar_figureb and hence an overpayment of dollar_figurec on its return x elected to have the overpayment applied against its year estimated_tax liability but did not attach a statement specifying to which installment the service should apply the year overpayment the service in accordance with revrul_84_58 1984_1_cb_254 retroactively applied x’s reported overpayment against its first installment of year estimated_taxes which were due to be paid_by january year in calculating its overpayment x included also a refundable_credit on the form_2220 underpayment of estimated_tax by corporation that x filed with respect to its estimated_tax liability for year x indicated that it had applied the overpayment as a credit against its first installment of estimated_tax for year upon audit of the year return the service determined that x had a deficiency of dollar_figured which was greater than the overpayment x had reported in computing the amount of interest due on the year deficiency the service appears to have run interest on the entire deficiency as of the due_date of the year tax december year x claims it is liable for interest on the difference between the deficiency amount and the purported overpayment from december year the deficiency equivalent to the return overpayment should run interest from the dates the return overpayment was used to satisfy shortfalls in year estimated_taxes thus since x fully paid the first installment of year estimated_taxes without applying any portion of the year overpayment and underpaid the second and third installments by dollar_figuree and dollar_figuref respectively x claims deficiency_interest should run on these amounts as of the due dates of the second and third installments in all events x uses the date it filed the year return making the credit election as the latest date interest begins to run on the year deficiency year the same scenario occurred for year x filed its year return on june year reporting a tax_liability of dollar_figureg total payments of dollar_figureh and an overpayment of dollar_figurei x elected to have the overpayment credited against its year estimated_tax liability but did not designate the specific installment to which the overpayment should be applied the service retroactively applied the overpayment to taxpayer’s first installment of estimated_taxes for year due to be paid_by january year upon audit the service determined a deficiency of dollar_figurej for year this amount was greater than the overpayment of dollar_figurei x had reported on its return x claims interest should be charged on the amount of the deficiency represented by the return overpayment starting june year x made estimated_tax payments sufficient to cover the first three installments of estimated_tax due january march and june year without applying any portion of the return overpayment however a shortfall in estimated_tax payments occurred for the fourth installment due september year typically in situations where the taxpayer has not specified the installment of estimated_taxes to which its return overpayment is to be applied the service will run interest on the amount of the deficiency represented by the return overpayment starting at the due_date of the first installment of estimated_taxes x does not dispute that it is liable for interest on the difference between the deficiency amount and the purported overpayment from december year year x reported an overpayment of dollar_figurek and elected to apply a lesser amount dollar_figurel to year 4's estimated_taxes x did not designate the specific installment to which the overpayment should be applied on audit the service determined a deficiency in tax for year in the amount of dollar_figurem which was less than the overpayment x had reported on its return the service computed deficiency_interest from the due_date of the year return december year x claims deficiency_interest should run starting june year x did not make sufficient payments of estimated_taxes to fully satisfy the third and fourth installments which were due june and september year law and analysis revrul_88_98 1988_2_cb_356 holds that when a taxpayer claims an overpayment on a return filed either on the original due_date or on extension and the claimed overpayment is applied in full against an installment of the succeeding year's estimated_tax interest on a subsequently determined deficiency for the earlier year runs from the due_date of that installment on the part of the deficiency that is equal to or less than the claimed overpayment and from the original due_date of the return on the remainder revrul_88_98 follows 588_f2d_342 2d cir in which the court interpreted sec_6601 to mean that interest on a deficiency can only be charged when the tax is both due and unpaid the date the overpayment becomes a payment on account of the succeeding year's estimated_tax determines when the prior_year's_tax became unpaid for purposes of sec_6601 and thus when deficiency_interest begins to run prior to that date the government has had the use of the funds with respect to the prior_year's_tax in 36_fedclaims_680 acq aod cc-1997-008 date the taxpayer elected to credit an overpayment shown on its tax_return to the succeeding year's estimated_tax liability but did not attach a statement to its return indicating the installment to which the service should credit the overpayment a deficiency was determined for the taxpayer's tax_year and interest was assessed by the service on the deficiency from the due_date of the first installment in accordance with revrul_88_98 however the taxpayer had made estimated_tax payments sufficient to avoid the addition_to_tax imposed by sec_6655 for for the first and second installments of estimated_tax due for the court concluded the service's application of taxpayer's the difference was refunded to x code sec_6601 provides i f any amount of tax is not paid on or before the last date prescribed for payment interest on such amount shall be paid for the period from such last date to the date paid overpayment to the first installment did not change the fact that the government had the use of taxpayer’s overpayment from the due_date of the first installment may to the date taxpayer filed its tax_return october since the overpayment was not needed to satisfy any installment of estimated_tax due during that period in light of the may department stores decision the service has reconsidered the manner in which interest on a subsequently determined deficiency is computed under sec_6601 when the taxpayer makes an election to apply an overpayment to the succeeding year's estimated_taxes when such election is made the overpayment is applied to unpaid installments of estimated_tax due on or after the date the overpayment arose in the order in which they are required to be paid to avoid an addition_to_tax for failure to pay estimated income_tax under sec_6654 and sec_6655 the service will assess interest on a subsequently determined deficiency for the overpayment year from the date or dates that the overpayment is applied to the succeeding year's estimated_taxes in all situations the estimated_tax rules in effect for the tax_year in which the credit elect is used determine the amount of estimated_taxes due and thus the amount of the overpayment needed to satisfy the installments of estimated_tax the unused balance of the overpayment is deemed effective as a payment of the succeeding year’s income_tax liabilities as of the unextended due_date of the return the date the overpayment becomes a payment on account of the succeeding year’s estimated_tax determines the date the prior year’s tax became unpaid for purposes of sec_6601 prior to that date the government has had the use of the funds with respect to the prior year’s tax and no interest is payable on the overpayment that is the subject of the taxpayer’s election see sec_6402 sec_301_6402-3 sec_301_6611-1 interest should be charged from the point the prior year’s tax is both due and unpaid 36_fedclaims_680 acq aod cc-1997-008 date 588_f2d_342 2d cir revrul_88_98 1988_2_cb_356 where the overpayment is not needed to satisfy any installment of estimated_tax in the succeeding year the overpayment would be treated as a payment of the succeeding year’s income_tax sec_6513 provides that if any overpayment of income_tax is in accordance with sec_6402 claimed as a credit against estimated_tax for the succeeding tax_year such amount shall be considered as a payment of income_tax for the succeeding taxable_year whether or not claimed as a credit in the return of estimated_tax for such succeeding taxable_year and no claim for credit or refund of such overpayment shall be allowed for the taxable_year in which the overpayment arises see also sec_6513 which provides that a payment of income_tax made before the date prescribed for payment of the tax is considered paid on that date the date prescribed for payment of tax is the time fixed for filing the return determined without regard to any extension of time for filing the return sec_6151 further it is on this date that the overpayment is treated as a payment for purposes of computing interest on any overpayment of income taxes with respect to the succeeding year under sec_6611 and d thus we conclude that the statute requires that an overpayment which the taxpayer elects to credit against estimated_tax for the succeeding year must be treated as a payment against the next year’s tax with an effective date no later than the due_date of the next year’s return please call if you have any further questions by ___________________ george e bowden technical assistant cc dom fs
